WTiiteield, C. J.,
delivered the opinion of the court.
The facts in this case show very careful and wise management on the part of this executor. He was acting throughout strictly within the very large discretion given him by the testatrix. She manifestly reposed unbounded confidence in him, and gave him almost unlimited power. We think his conduct justified that confidence. The only matter, therefore, left for consideration is to point out the proper construction of the will, so far as called for by the facts of this case. When the testatrix, by the second codicil, provided that the legal title to the land devised by the first codicil to appellants should not vest until after her husband’s death, and, still further, until after all legacies had been paid, and provided further that these lands also should be taken charge of, used, controlled and managed by the executor, just as all other lands not devised, it was her clear purpose that her whole plantation should be in the exclusive charge of the executor until all legacies had been paid from the income, and that appellants could not have had the legal title until that time, and, as a result, no interest in the income earned by the farm during the time necessary to pay the legacies.
It was the fact that the legacies had been paid “as soon as practicable ’ ’ which fixed the time for the vesting of the legal title, and not the fact that the executor might have paid all legacies on the 1st of January, 1899, if to do so would have *751been impracticable. It is clearly shown that if the executor had paid all legacies from the crop of 1898 it would have been necessary to borrow money on the farm with which to operate the farm — that is, that part of it belonging to the two Craig boys — during 1899. The only time fixed by the testatrix for the payment of legacies was £tas soon as practicable.” The court was, therefore, correct in holding that the executor was not bound to pay all the remaining legacies out of the crop of 1898, but properly made a crop in 1899. The court was also correct in holding that the rebuilding of the ginhouse and press was justified as a necessary .common charge on the whole property, and that the will gave the executor ample power to do that. But it remains to be said that the very moment the remaining legacies were actually paid in the fall of 1899, that instant the condition named in the will for the vesting of the legal title in the appellants was fulfilled, and all the proceeds of the crops grown on the land devised to appellants after that time followed the title and belonged to them. The court below was, therefore, correct in holding that the appellants were entitled to their pro rata share of the surplus remaining in the. hands of the executor after the payment of the legacies. The action of the court below on the cross-appeal is, therefore, afiirmed.
The settled doctrine as to apportionment of annuities, both by courts o'f law and equity, is that they are apportioned in respect to time. See Ency. of Law & Pro., vol. 2, p. 468, and Am. Dig. (Cent. Ed.), vol. 2, p. 674, and the authorities cited. Especially see Underhill on Wills, vol. 2, secs. 676, 677, and authorities. Particularly consult Kearney v. Cruikshank, 117 N. Y., 95 (22 N. E., 580); Chase v. Darby (Mich.), 68 N. W., 159 (64 Am. St. Rep., 347); Heizer v. Heizer, 71 Ind., 526 (36 Am. Rep., 202); and Wiggin v. Swett, 39 Am. Dec., 716, holding them not apportionable. It is true there are some exceptions noted in paragraph B of 2d vol. of the Cyclopedia, and in sec. 676, supra, of 2 Underhill on Wills; *752and it is also true, in some states, annuities, like rents, have been made apportionable. But this case does not fall as to the annuity herein within any of the specified exceptions, and we have no statute as we should have, . making annuities apportionable. The matter has been regulated in England from time to time by statute, until a proper act was passed (33, 34 Vic., ch. 35), which made all annuities apportion-able, and ‘£ declared that annuities should, like interest on money loaned, be construed as accruing from day to day, and shall be apportionable in respect to them accordingly,” and there are statutes in some states of this Union of like effect. The only statute we have upon this general subject is § 2543 of the code of 1892, which relates to rents exclusively. It is curious that the legislature, while dealing with • the subject of rents — themselves annual returns — should not also have dealt with annuities. Our legislature should promptly pass a counterpart of the act, 33, 34 Vic., ch. 35.
The very best statement that we have seen on the law in general, is the opinion of Judge Andrews, in 117 N. Y., 95 (22 N. E., 580). Like our state, New York had no statute at. that time allowing annuities to be apportioned. Judge Andrews says: “We are not at liberty to decide in this case upon our notions of natural equity and justice, provided the settled rule of law fixes the rights of the respective parties, and determines the question presented. At common law, annuities were not apportionable, subject, however, to two exceptions, viz.: where the annuity was given by a parent to an infant child (Hay v. Palmer, 2 P. Wms., 501; Reynish v. Martin, 3 Atk., 330), or by a husband to his wife living separate and apart from him. Howell v. Hanforth, 2 Wm. Bl., 1016. These exceptions were founded on reasons of necessity, and the presumption that such annuities are intended for maintenance, and are given' in view of the legal obligation of the parent to support his infant children, and of a husband to maintain the wife. But, with these exceptions, it was the uniform and unbending rule *753of the common law, recognized by courts of law and equity, that annuities, whether created inter vivos or by will, were not apportionable in respect to time. This rule, it has been said, £ proceeds upon the interpretation of the contract by which the grantor 'binds himself to pay a certain sum at fixed days during the life of the annuitant, and when the latter dies, such day not having arrived, the former is discharged from his obligation. ’ Lumley on Annuities, 291. It resulted from the general rule that, if the annuitant died-before, or even on, the day of the payment, his representatives could claim no portion of the annuity for the current year. We refer to some authorities on the general subject: Ex parte Smyth, 1 Swans, 337, note; Pearly v. Smith, 3 Atk., 260; Irving v. Rankine, 13 Hun., 147 (affirmed 79 N. Y., 636); Wiggin v. Swett, 6 Metc., 194 (39 Am. Dec., 716); 3 Kent. Com., 470; Williams on Executors, 835; Hays & Jarman on Wills, 172, note.”
It will be seen that the inclination of the court of appeals in this case to break away from the rigor of the common-law rule and to apply an equitable construction in accordance with the presumed intention of the testator is marked, but the court felt bound, in the absence of statute and in the absence of any expressed or implied direction in the will that the annuity should be apportioned, to hold it nonapportionable, although the annuitant was an adopted daughter and the annuity was clearly intended for support and maintenance. The reason underlying the rigid common-law rule that annuities cannot be apportioned is not only, as pointed out by Judge Andrews, that it proceeded upon the interpretation of the contract by which the grantor binds himself to pay. a certain sum, at fixed days, during the life of the annuitant, and that when the latter dies, such day not having arrived, the former is discharged from his obligation, but also because, as stated by Paxson, J., in Wilson’s appeal, 56 Am. Rep., 216, that annuities are not like interest,- which accrues from day to day, but like dividends, which cannot be said to accrue at all, but are declared at the *754pleasure of a board of managers. He says: “In such cases,” that is, in the case of annuities, £ £ there is no paying of interest upon anything. They are fixed sums, payable at stated days, and until those days arrive there is nothing rendered and nothing due. ’ ’ In other words, the reason rests not only upon the fact that an annuity is usually payable upon a day certain, but also, and chiefly, upon the very nature and character of the annuity as not accruing from day to day, and hence not apportionable. Such is the general fixed rule, both in law and equity, in the absence of statute. The general exceptions are annuities given for the support of minors and for the support of married women living separate and apart from their husbands. And the'reason for these exceptions is that pointed out by Judge Andrews in the opinion above. The necessity of' apportionment, in order that they may be supported and maintained, is clearly set out by DeG-rey, C. J., in Howell v. Hanforth, 2 Wm. Bl., 1016, as follows: “And, though rents and common annuities are not apportionable either by law or equity, yet in equity the maintenance of infants is always apportioned up to the day of their deaths, etc., because it would be difficult for them to find credit for necessaries if the payment depended on their living to the end of the quarter. This case depends on similar principles, the annuity being for a separate maintenance for a feme covert. ’ ’
This does not accord very well with the observations of' Woolf oik, J., in Blight v. Blight, 51 Pa., 425, that the-widow there was just as much entitled to the annuity, though very rich, as £ £ if she had been dependent on it for her daily bread. ’ ’ This last case was the case of a widow to whom an annuity had been given in lieu of dower, and .the principle in such cases, well settled independently of the idea of necessity for maintenance and support, is that, since the annuity stands, in the place of dower, it must last as long as dower — that is,, until the death of the widow.
There is an exception to the effect that interest on money *755loans is appoftionable. It is said that interest differs from dividends, loans, pensions, and annuities, in that it accrues de die in diem. Judge Paxson, in Wilson’s Appeal, supra, points out the inequity and arbitrariness of this rule, saying ‘ ‘ that modern legislative and judicial decisions have steadily tended to narrow the rule and enlarge the exception citing Gheen v. Osborn, 17 Serg. & R., 171; Blight v. Blight, 51 Pa., 420. In the former of these two cases it is very well pointed out that, owing to the difference in descent of land in England and in this country, it may be often material whether rent and annuities charged on lands go to the heir or the executor, when, under the same circumstances, it would be perfectly immaterial here. It is observed that it has been settled in this country that an annuity for the support of daughters is to be apportioned, and that case decided that an annuity to a wife for her separate maintenance must be apportioned. But it must be carefully noted that the particular case was one in which the will gave the annuity in lieu of dower. In Sweigart v. Berk, 8 Serg. & R., 308, the court said, in answer to the query whether interest was appórtionable on a gross sum which had been received for dower, the widow joining in the conveyance: “The only objection to the plaintiff’s claim is that the interest is payable yearly; but I apprehend that in equity, in a contract like this, the interest accrues from day to day. ’ ’ .
The British legislature interfered by statute, and made an apportionment in case of certain rents; and courts of equity have been much inclined to follow the example of that statute in other cases because apportionment is generally equitable. Where by marriage settlement the maintenance of daughters was made payable half-yearly until the portion became payable, which was at the age of eighteen or marriage, and a daughter attained her age at eighteen, before the day of the half-yearly payment, equity decreed an apportionment. Hay v. Palmer, 2 P. Wm., 501. I apprehend that the rule is the same, where provision is made for a widow. But this language is used, it *756must be carefully noted, as applicable to an annuity agreed to be paid in lieu of dower. It is true the language of the opinion indicates a leaning to the utmost equitable construction in favor of an apportionment.
The strongest case we have seen in favor of extending the principle of equitable apportionment is the Lackawanna Iron & Coal Co. case, 37 N. J. Eq., 26. It was held that an annuity, charged in a conveyance from grandfather and grandmother to the husband of the granddaughter in favor of the grandmother for $200 per annum during the term of her natural life, was a family arrangement, and the court observed: “The principle of the cases' which constitute the exceptions to the general rule is applicable here. The annuity appears to have been a provision for support, and it is not to be supposed that it was intended that Mrs. Stinson should be liable to lose the benefit of the provision for the year in case she should not live till the end of that period. The -annuity might constitute her sole means of subsistence, and, if it had been understood that it was not apportionable, she could have obtained no credit. upon it. Undoubtedly, the understanding and intention were the contrary, and it is equitable to hold that, under the circumstances, the annuity was apportionable, and consequently that her administrator is entitled to a proportionate part for. the period in question. ’ ’ The language of the court manifestly proceeded upon the idea that in the case of a widow to whom an annuity has been granted for a support, even when not in lieu of dower, is within the principle which controls the cases of minors and married women living apart and separate from their husbands. If we leave out of view this language, which goes, further than any language we have seen, and recur to the particular case then before the court, it will appear that Mrs. Stinson joined her husband, John Stinson, for the purpose of barring her dower, and consequently the annuity to her was in lieu of dower. We think the court might better have decided the case upon that ground.
*757There is another curious case, Atty. Gen. v. Smythies, 16 Beav., 385, in which it was held that the exception as to minors, and married women living separate, might be extended to the apportionment of the income of a fund belonging to a charitable corporation having for its object the support of poor persons. We have noticed every case we have been able to find in which opinions have declared a strong disposition to break away from the rigor of the common-law rule in favor of equitable apportionment. And the result of this review clearly is, whatever the language in some of the cases, that all the cases on their facts fall within the specified exceptions, unless possibly the case in 16 Beav. Before leaving this subject we want to add one observation: That the supreme court of Pennsylvania properly points out, in Wilson’s Appeal, supra, that the English consols are markedly different from the public debt of the United States, the court saying “ the English consols are but annuities; the interest only is paid, the principal is never reimbursed, and the government can only redeem them by buying them in the market. The reasoning in the English cases goes upon the ground that the interest does not accrue day by day, which is entirely true of their consols. ’ ’ The supreme court of Pennsylvania holds that, on account of the difference, the income on United States bonds and bonds of the states of the nation is apportionable.
So far as the time when this annuity was payable is concerned, no time having been fixed in the will, and it being payable out of the yearly income of the farm, it is obvious it was to be paid at the end of the year. This is made perfectly plain by Judge Andrews in the case of Kearney v. Cruikshank, supra, where the court say: The learned counsel for the plaintiff insists that the common-law rule of the nonapportionability of annuities only applied where the day of payment is specifically- fixed in the instrument creating it, and had no application to the case of an annuity given in general terms, as in this case, no day of payment being specified. It is quite difficult *758to see any ground for the alleged distinction. The ordinary and natural meaning of a direction by one person to pay another a specified sum “annually” or “each year,” is that the specified sum is to be paid in an annual or yearly payment. The word or phrase, naturally interpreted, would be regarded as fixing both the measure and time of payment. It would, we think, be contrary to the well-understood meaning and characteristics of an annuity, and to the settled rule that, in the absence of a different direction in the will or instrument creating it, an annuity is payable annually, or yearly, at the end of the year, to restrict the application of the common-law rule of nonapportionability to cases of where the date of the payment is explicitly declared in the instrument creating it.
The term “annuity” has been variously defined, but the definitions, although differing in form, are substantially alike in meaning. In general terms, it is “a yearly payment of a certain sum of money granted to another in fee for life or for years.” Williams on Executors, 809. See, also, Lumley on Annuities, 1; Bac. Abr., tit., “Annuity.” It has long been the settled rule that, in case of a will,-if no time is fixed, an annuity given thereby commences from the day of the testator’s death, and the first payment is to be made at the end of twelve months from that time. Williams on Executors, 1288; Gibson v. Botts, 7 Ves., 89; Houghton v. Franklin, 1 S. & S., 390. This accords with the definition of an annuity, its inherent character, and the language of the testator as naturally construed. We have found no case where the distinction is made that, where no time is expressly fixed by the will for the payment of an annuity, it grows due like interest, de die in diem, and, in case of the death of the annuitant within the year, is apportionable. The authorities are opposed to this"' view.
Judge Andrews also points out in this case that, notwithstanding the rule, an annuity may be apportionable if the will expressly, or by necessary implication, directs the annuity to *759be apportioned. There is nothing in this will containing any such direction, expressly or impliedly.
In view, therefore, of the following reasons: First, that Mrs. D. W. Henry is not within any of the established exceptions; second, that there is nothing in the will expressly or impliedly directing apportionment; third, that the annuity was payable at the end of the year out of the income from the crop; and, fourth, that Mr. Henry died within two months after the will took effect and the annuity vested; and, fifth, that we have no statute allowing it, we are constrained to hold that this annuity was not apportionable. The payment by the executor of the §100 is not complained of, however, and is not before us. We may remark, in passing, that, if it had been apportionable, the executor has paid Mrs. Henry more than she was entitled to receive.

The result from these views is that the decree on the direct appeal must also he affirmed.